Citation Nr: 0335440	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-16 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral shoulder disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from July 1981 to May 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In that rating decision, in pertinent part, the RO 
determined that new and material evidence had been presented 
to reopen the previous denial of service connection for 
chronic rotator cuff tendonitis, chronic trapezius strain, 
bilateral, and then denied the claim on the merits.  The 
veteran's disagreement with that decision led to this appeal.  

Although the RO reopened and denied the claim on the merits, 
the Board is precluded from considering the substantive 
merits of the claim in the absence of its own finding that 
new and material evidence has been submitted that serves to 
reopen the claim.  It is now well-settled law that the 
submission of new and material evidence by a claimant to 
reopen a claim previously denied claim by the Board (here, in 
a May 1998 decision) is a jurisdictional matter prerequisite 
to the reexamination of the claim by the RO and the Board.  
The Board is obligated by law to conduct a de novo review as 
to these matters.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  


FINDINGS OF FACT

1.  In an unappealed May 1998 decision, the Board denied 
service connection for bilateral shoulder disability.  

2.  Evidence added to the record since the May 1998 decision 
is not cumulative of evidence previously of record, bears 
directly and substantially on the mater under consideration, 
and is so significant that it must be considered to fairly 
decide the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral 
shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and regulations

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue before the Board arose from a claim filed in 
June 2001.  Regulatory amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(a), 
which became effective August 29, 2001.  Amendments to 
38 C.F.R. § 3.156(a) revise the standard for new and material 
evidence, but those amendments apply only to claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(Aug. 29, 2001).  Since this claim was received before that 
date, 38 C.F.R. § 3.156(a) as it was in effect before that 
date is applicable.  

The VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A § 5103A(f) (West 2002).  

 (i.) Notice

VA has a duty to notify the claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (a letter 
from VA to claimant describing evidence potentially helpful 
to claimant but not mentioning who is responsible for 
obtaining such evidence did not meet standard erected by 
VCAA).  

The Board believes that with respect to this issue, which 
involves the matter of submission of new and material 
evidence, although VA's duty to assist appears to be 
circumscribed, the notice provisions of the VCAA are still 
applicable.  The Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. 
§ 5103(a), as amended by the VCAA, and 38 C.F.R. § 3.159(b), 
as amended, which pertain to VA's duty to notify a claimant 
who had submitted a complete or substantially complete 
application, apply to those claimants who seek to reopen a 
claim by submitting new and material evidence pursuant to 38 
U.S.C.A. § 5108.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  The 
Board observes that in an August 2001 letter, the RO notified 
the veteran that to establish service connection for a 
disability he should submit or identify evidence showing his 
condition began or was made worse during service or was 
caused by an event in service, evidence that he currently has 
a disability and evidence of a relationship between his 
current disability and an injury, disease or event in 
service.  The RO told the veteran it would attempt to obtain 
evidence he identified and for which he provided release 
authority, including private medical records, and that it 
would request supporting records in the custody of Federal 
agencies provided he informed VA of the whereabouts and 
existence of any such records, if known.  The RO also 
notified the veteran that it would attempt to obtain VA 
treatment records if he identified the location of the 
medical center and the date of treatment.  In view of the 
Board's favorable decision herein reopening the claim, it 
finds that VA's statutory duty to notify the veteran has been 
satisfied adequately.  No benefit to the veteran would result 
from remanding the claim to reopen to the RO so that it could 
inform the veteran that he had additional time to respond to 
a VCAA notice or providing him with the pertinent definition 
of new and material evidence.  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).

(ii.) Duty to assist

VA ordinarily has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  The VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As has been 
discussed, the issue on appeal involves the matter of whether 
a previously denied claim may be reopened.  This is a 
jurisdictional question for the Board.  Barnett v. Brown, 8 
Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Circ.  1996); 
Butler v. Brown, 9 Vet. App. 167 (1996).  The Board notes 
that the RO has assisted the veteran by obtaining VA 
treatment records and has also obtained private medical 
records identified by the veteran.  In addition, the veteran 
testified before a decision review officer at a hearing at 
the RO in December 2002, and the RO provided the veteran a VA 
examination in March 2003.  



Service connection - in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  For certain chronic disorders, such as 
arthritis, service connection may be granted on a presumptive 
basis if the disease is manifested to a compensable degree 
within one year following service discharge.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  Service connection may also be granted for a 
disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Finality/new and material evidence

In general, Board decisions that are unappealed become final.  
See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  A final 
decision cannot be reopened unless new and material evidence 
is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  

As relevant in this case, new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Background and analysis

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, the 
Board must determine whether the evidence presented or 
secured since the prior final denial of the claim is "new and 
material."  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened and decided on the merits.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001); Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993).  

The veteran's claim of entitlement to service connection for 
bilateral shoulder disability was previously finally denied 
in a May 1998 Board decision.  Evidence of record at that 
time included the veteran's DD Form 214, Certificate of 
Release or Discharge from Active Duty, and his service 
medical records.  The DD Form 214 shows that the veteran's 
primary specialties during his nearly 8 years of service were 
rifleman and mortar man.  The service medical records show 
that in December 1985, the veteran was given a physical 
examination and was cleared for boxing and competition as an 
amateur boxer.  Later records show that at the time he 
underwent a septorhinoplasty in July 1986, the veteran was 
noted to have a history of a nasal fracture four times in the 
past from boxing.  Later service medical records indicate 
that the veteran continued boxing and did weight lifting 
during the remainder of service.  Those records do not 
include mention of shoulder complaints other than a dog bite 
on his left shoulder in January 1989.  The veteran's service 
separation examination report was of record and shows that in 
May 1989 an examiner evaluated the veteran's upper 
extremities as normal.  

The record also included the report of a September 1989 VA 
examination at which the diagnosis included shoulder joint 
arthralgias, probably secondary to chronic trauma.  Also of 
record was a January 1995 report from Schwartz Chiropractic 
Center in which it was stated that in November 1989 there was 
an initial diagnosis of acute rotational subluxation, 7th 
thoracic, 1st thoracic with a grade 2 intervertebral disc 
syndrome of the right upper extremity.  

A VA orthopedic consultation report, dated in November 1991, 
was also of record.  At that time the veteran reported that 
he had the onset of pain in his back, shoulders and feet in 
service.  At the time of the examination, the veteran 
reported he had chronic pain at the left trapezius muscle and 
left shoulder joint, with his upper arms sometimes falling 
asleep when he had his arms elevated.  There was limitation 
of both shoulders in terms of external rotation.  The 
physician stated that chronic pain in the left shoulder area 
was diagnosed as chronic rotator cuff tendonitis plus chronic 
trapezius muscle strain.  X-rays of the shoulders showed no 
abnormalities.  At a September 1992 VA examination, the 
veteran reported that his upper thoracic back and shoulder 
problems began in service in 1982 when he fell approximately 
10 to 12 feet onto his back onto a pile of rocks.  He 
complained of his arms "falling asleep" when he raised his 
arms above his head for one to two minutes.  On examination, 
the veteran had full strength and range of motion of the 
upper extremities.  

The record also included a March 1995 VA neurology report in 
which the physician noted that the veteran described pain and 
an achy sensation in his right shoulder region, which, along 
with feelings of both arms falling asleep when raised above 
his head, had been present for several years.  The veteran 
reported that while he was in service he was involved in the 
sport of boxing, and the physician said there was also 
suggestion that the veteran may have injured his right 
shoulder while boxing.  In addition, the veteran reported he 
carried a mortar weighing 30 pounds on his right shoulder 
during marches.  The physician said the right shoulder region 
showed mild decrease in muscle bulk and some suggestion of 
weakness in the shoulder muscle area.  The physician said it 
was unclear whether this was related to system degeneration 
changes (the possibility of which he said was raised by the 
veteran's service-connected deformed feet) or whether this 
was related to trauma sustained in a fall while the veteran 
was in service in Japan.  

At a VA orthopedic examination in March 1995, the veteran 
complained of pain in the left trapaezial area and pain in 
his neck area with a sharp pain in the shoulder region on the 
right side.  He complained of both arms going numb with any 
overhead positioning.  He denied any shoulder dislocations in 
the past.  Examination of the upper neck showed some mild 
tenderness in the left trapezial area, with minimal 
discomfort in the left trapezial area with extension of the 
neck.  Examination of the shoulder showed no significant 
tenderness to palpation at the acromioclavicular joint or the 
greater tuberosity.  There was full active range of motion 
without impingement or apprehension.  

A VA fee basis magnetic resonance imaging (MRI) study of the 
cervical spine was done in December 1996.  It was noted that 
the clinical data was of the veteran with neck pain radiating 
into this right shoulder.  The MRI showed a mild central disc 
bulge at C6-C7, which was partially effacing the subarachnoid 
space.  

At a VA examination in March 1997, the veteran's left 
shoulder was reportedly asymptomatic.  The veteran stated he 
dislocated his right shoulder two or three times in service 
but had had no recurrent dislocation since service.  He said 
he had to be careful not to lift more than 50 or 60 pounds 
and could not throw because of pain in the right shoulder.  
After examination, the impression was history of old 
dislocation, right shoulder, intermittently symptomatic and 
asymptomatic left shoulder.  The physician commented that the 
veteran had recurrent symptoms in the interscapular area 
compatible with muscular pain.  Clinical history in a March 
1997 VA X-ray report was of pain in and around the shoulder.  
The radiologist's impression of X-rays of the thoracic spine 
was very slight short-segment dextroscoliosis of the mid-
thoracic spine.  

The transcript of a videoconference held before a member of 
the Board in August 1997 was also of record.  The veteran 
testified that he dislocated his right shoulder a few times 
while he was in service.  He also testified that he boxed in 
service for seven years, which caused constant wear and tear 
on his shoulders.  

In the May 1998 decision, the Board denied entitlement to 
service connection for bilateral shoulder disability on the 
basis that there was no competent medical evidence showing 
the veteran currently suffered from a bilateral shoulder 
condition due to his military service.  

Evidence added to the record since the May 1998 Board 
decision includes VA outpatient records dated from June 2000 
to November 2002, private treatment records dated in April 
2001, the transcript of a hearing held before a decision 
review officer at the RO in December 2002 and the report of a 
VA examination and VA X-rays obtained in March 2003.  

The VA outpatient records show that the veteran was referred 
to physical therapy in June 2000 because of complaints of 
right neck and shoulder pain.  He gave a history of problems 
with his right shoulder in service and said the pain had 
continued since then.  He also reported that he had been 
involved in a motor vehicle crash in March 2000 when he was a 
passenger in a small recreational vehicle that rolled twice 
when it hit black ice.  At an August 2000 orthopedic 
consultation, the veteran was noted to have a history of 
right shoulder dislocations with the last dislocation 13 
years earlier.  It was noted that a recent MRI showed a Hill-
Sachs lesion and that no rotator cuff tear or labral injury 
was seen.  The impression after examination was right 
shoulder instability and impingement.  In January 2001, the 
veteran underwent right shoulder arthroscopic debridement and 
anterior capsular thermal shrinkage.  The indications for 
surgery were complaints of right shoulder pain and recurrent 
anterior dislocations.  The veteran underwent physical 
therapy, and in March 2001 the impression of his primary care 
VA physician's assistant was that his right 


shoulder instability was improved.  She noted that this 
shoulder was first injured while the veteran was in service.  
The veteran reported several dislocations and had had 
problems for years.  The physician's assistant said this 
injury certainly could be service connected and advised the 
veteran to see a service officer to file a claim.  

Clinical records from Jack E. Weaver, M.D., show that the 
veteran presented in April 2001 with complaints of right-
sided shoulder pain and numbness from his shoulder down to 
his arm, having had VA surgery in December 2000.  The veteran 
gave a history of having dislocated his shoulder 4 to 5 times 
in the past, with the initial dislocation in 1986 and the 
last in the early 1990s.  Dr. Weaver stated that X-rays of 
the right shoulder showed degenerative changes at the 
acromioclavicular joint and no acute abnormalities.  After 
examination, the impression was impingement syndrome, right 
shoulder.  He recommended Vioxx and rotator cuff 
strengthening exercises.  At a follow-up appointment in late 
April 2001, the veteran still had impingement-type right 
shoulder pain.  Impingement tests were positive, and the 
impression was impingement syndrome, right shoulder.  Dr. 
Weaver administered a corticosteroid injection and initiated 
strengthening exercises.  

VA treatment records show that in June 2001 the veteran 
requested that his primary care physician's assistant provide 
a statement that his shoulder problems are related to a 
service-connected injury.  The physician's assistant noted 
his history of several dislocations during service.  She 
stated that it is as likely as not that the veteran's injury 
is service related.  

When seen in a VA orthopedic clinic in June 2001 for follow 
up on his right impingement syndrome, the veteran said he was 
no better.  He said he was experiencing a "pinching" 
sensation in his right shoulder and stated that his left 
shoulder was doing the same.  The assessment was impingement 
syndrome, and the physician's assistant ordered bilateral MRI 
studies.  Those fee basis studies, which were done in June 
2001, showed mild to moderate hypertrophic degenerative 
changes of the acromioclavicular joint resulting in mild 
impingement.  No rotator cuff tear was demonstrated.  

In an outpatient note dated in January 2002, a VA physician 
noted the veteran's history of having been a boxer for 9 
years in service.  He also noted the veteran had been 
involved in weaponry and had a history of shoulder injury 
with shooting rifles.  In addition, the physician noted that 
the veteran had been involved in a motor vehicle crash in 
March 2000 and reinjured his shoulder.  At the January 2002 
visit, the veteran reported that his hands fell asleep and he 
had bilateral hand numbness with driving.  He reported that 
his right shoulder pain was worse than the left.  Examination 
showed restriction of shoulder motion, pain in the 
acromioclavicular joint, restriction in internal and external 
rotation of the shoulder and bilateral scapular winging with 
difficulty protracting the scapula.  After clinical 
examination and electrodiagnostic evaluation, the physician's 
analysis included bilateral scapular winging with partial 
innervation of the serratus anterior, long thoracic nerve of 
Bell, probable stretch injury due to all of his repeated 
trauma, and historic unstable impingement shoulder pain 
syndrome.  

In late January 2002, the veteran underwent a Mumford 
procedure for subacromial decompression of the left shoulder.  
At an occupational therapy consultation in February 2002, the 
veteran was noted to have mild degenerative changes of the 
acromioclavicular joint.  At a primary care visit in March 
2002, he reported continuing bilateral shoulder pain and 
thereafter continued occupational/physical therapy sessions.  
A November 2002 MRI study of the right shoulder reportedly 
showed mild to moderate hypertrophic degenerative changes of 
the acromioclavicular joint resulting in mild impingement.  
The rotator cuff assembly was intact.  The impression was 
right impingement syndrome.  Later that month, the veteran 
underwent a Mumford procedure for right subacromial 
decompression.  

Also added to the record was the transcript of a hearing held 
before a decision review officer at the RO in December 2002.  
The veteran testified that he did intramural boxing in 
service and was on the Navy-Marine Corps boxing team for 
Europe.  He testified that he had shoulder dislocations 
during weight training, but 
they would pop back into place and he did not receive medical 
treatment.  The 


veteran testified that in addition to the boxing, he was 
promoted four times and therefore got his stripes pinned on 
four times.  He testified that the ceremony involved walking 
through his platoon of about 40 men and being hit on the arms 
and back.  He testified that a couple times the bruising was 
so bad that it even went down his side.  In addition, he 
testified that his duties included being his company radio 
operator, which meant that in addition to his gear, he had to 
carry two radios weighing 60 pounds each for many miles over 
many years.  He testified that he was later a mortar man and 
as a mortar section leader was required to carry the mortar, 
tube and all, which weighed about 40 pounds.  

In March 2003, the RO requested a VA compensation and pension 
examination stating that the veteran was seeking service 
connection for "Chronic rotator cup tendonitis of both 
shoulders."  The question posed to the examiner was: "Is 
the veteran's chronic bilateral shoulder condition 
etiologically related to boxing during the service?"  The 
examiner was requested to express an opinion with supporting 
rationale.  

Thereafter, the report of a March 2003 VA examination and a 
March 2003 VA X-ray report were added to the record.  X-rays 
of the left shoulder showed widening of the acromioclavicular 
joint, which the radiologist said might reflect previous 
ligament tear and/or postoperative changes.  X-rays of the 
right shoulder showed widening of the acromioclavicular joint 
with probable resection of the most lateral aspect of the 
right clavicle.  After clinical examination, the diagnoses 
were status post Mumford procedure on the right shoulder for 
right shoulder impingement syndrome with mild functional loss 
due to weakness and status post Mumford procedure on the left 
shoulder for left shoulder impingement syndrome with mild 
functional loss due to weakness and pain.  The physician said 
that after reviewing the veteran's claims file he could not 
find any evidence of shoulder complaints while he was in 
service.  The physician stated that the veteran's symptoms 
had started in the last two years and during VA examinations 
in March 1995 and March 1997 he was asymptomatic and his 
shoulder examination was normal.  The physician said that 
based on this it was his opinion that the veteran's bilateral 


shoulder conditions, impingement syndrome status post Mumford 
procedures, were not likely etiologically related to boxing 
during service.  In the next sentence the physician said, 
"[h]owever, this veteran revealed during his stay in service 
he was carrying 100 to 150 pounds on his shoulders all the 
time and he was also shooting rifles."  

All of the evidence added to the record is new in that it was 
not previously in the file and it is not cumulative or 
redundant of evidence previously of record.  This is true not 
only of the medical evidence, which documents the veteran's 
current bilateral shoulder disability, but is also true of 
the veteran's hearing testimony.  At the December 2002 
hearing, he not only testified that he was a boxer in service 
and had shoulder dislocations during that time, he also 
testified that his infantry duties included using his 
shoulders carrying heavy radios and mortars for long 
distances and that he was hit in the arms and back during 
four promotion ceremonies.  This evidence, along with the 
June 2001 statement of the VA physician's assistant who 
opined that it is as likely as not that the veteran's current 
bilateral shoulder disability is related to service is, in 
the Board's opinion, so significant that it must be 
considered to fairly decide the merits of the claim.  The 
Board concludes, therefore, that new and material evidence 
has been presented, and the previously denied claim is 
reopened.  

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral shoulder 
disability is reopened.  


REMAND

Having determined that the claim for service connection for 
bilateral shoulder disability is reopened, the Board must 
consider the claim on its merits.  The Board notes, however, 
that in its August 2001 letter to the veteran requesting 
identification of evidence pertaining to his claim, the RO 
requested that the veteran send the 


information describing additional evidence or the evidence 
itself within 60 days of the date of the letter.  The RO also 
stated that if it did not receive the information or evidence 
within that time, it would decide the claim based only on the 
evidence in the file.  Later in the letter, the RO said that 
if the evidence were received more than one year from the 
date of the letter, it would not be able to pay benefits for 
any period prior to the date of its receipt.  

In a decision promulgated in September 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Federal Circuit drew a conclusion similar to the one 
reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In this case, the record reflects 
that by telling the veteran he had approximately 60 days to 
respond to the August 2001 letter, the veteran was not 
properly notified of the time limit for the submission of 
additional evidence and information pertaining to his claim.  
Since this case is being remanded for additional development, 
the RO must take this opportunity to inform the veteran that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

The Board further notes that the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

In this case the RO requested a VA examination and medical 
opinion, and that was accomplished in March 2003.  The Board 
notes, however, that the physician, as 


requested by the RO, only provided an opinion regarding the 
relationship between the veteran's current bilateral shoulder 
disability and boxing in service.  Although he specifically 
noted that the veteran had also reported shooting rifles and 
carrying 100 to 150 pounds on his shoulders in service, the 
physician provided no opinion as to the relationship, if any, 
as to those activities in service and the current bilateral 
shoulder disability.  The Board also notes that the physician 
stated that it was his opinion that the veteran's bilateral 
shoulder disability was not related to boxing in service 
because there was no evidence in the file of shoulder 
complaints in service and because the veteran's shoulder 
symptoms had started in the past two years and he was 
asymptomatic at VA examinations in 1995 and 1997.  In this 
regard, the Board observes that the physician apparently did 
not note, or in any event did not comment on, the September 
1989 VA examination (within four months after service 
discharge) at which the diagnosis was shoulder joint 
arthralgias, probably secondary to chronic trauma.  In view 
of the foregoing, it is the Board's opinion that the veteran 
should be provided an additional VA examination and medical 
opinion that considers all evidence of record, including the 
veteran's testimonial evidence of trauma to the shoulders 
associated with frequently carrying field radios and mortars 
on his shoulders as well as claimed shoulder dislocations in 
service and the September 1989 VA examination report wherein 
the physician stated the veteran then had shoulder joint 
arthralgias that were probably secondary to chronic trauma.  

The RO should also request that the veteran provide or 
identify any evidence, such as statements from fellow 
servicemen, friends or family, which could serve to 
corroborate his statements and testimony pertaining to 
shoulder dislocation and other shoulder trauma that may have 
occurred in service.  

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his claim and to 
ensure full compliance with due process requirements, the 
claim is REMANDED to the RO for the following actions:  

1.  The RO must review the claims file 
and ensure with respect to the veteran's 
claim of entitlement to service 
connection for bilateral shoulder 
disability that all 


statutory notice and assistance 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), including 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) and any other applicable legal 
precedent.  

2.  The RO should contact the veteran and 
request that he obtain and submit 
statements from individuals, such as 
fellow servicemen, family or friends, 
corroborating his statements regarding 
his claimed shoulder dislocations, 
shoulder trauma and/or duties involving 
carrying field radios and mortars in 
service.  In addition, the RO should 
request that the veteran provide the 
names, addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, from which he has received 
treatment for his bilateral shoulder 
disability at any time since service.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of identified records that have 
not been secured previously.  In any 
event, the RO should obtain and associate 
with the claims files any VA outpatient 
records or hospital summaries from the VA 
Medical Center in Muskogee, Oklahoma, 
dated from January 1996 to June 2000 and 
from November 2002 to the present.  

3.  Thereafter, the RO should arrange for 
VA examination of the veteran to 
determine the nature and etiology of the 
veteran's current bilateral shoulder 
disability.  All indicated studies should 
be performed.  After examination of the 
veteran and review of the record 
(including the service medical records 
the 


September 1989 VA examination report and 
later VA examination reports, as well as 
all available treatment records) the 
examiner should provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that the 
veteran's current bilateral shoulder 
disability is causally related to any 
incident or combination of incidents of 
service, including claimed shoulder 
dislocation, boxing, carrying field 
radios and mortars and/or any other 
shoulder trauma in service.  The claims 
file must be made available to the 
examiner for review of pertinent 
documents.  

4.  Thereafter, the RO should undertake 
any other indicated development and then 
readjudicate the reopened claim of 
entitlement to service connection for 
bilateral shoulder disability.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case, and the veteran and his 
representative should be provided an 
appropriate opportunity to respond.  

Thereafter, the claim should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



